Case: 4:18-cv-00389-MTS Doc. #: 119 Filed: 03/05/21 Page: 1 of 2 PageID #: 1250




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 RODNEY BROWN,                                         )
                                                       )
        Plaintiff,                                     )
                                                       )
 v.                                                    )    Case No. 4:18-cv-389-MTS
                                                       )
 DONALD J. TRUMP, et al.,                              )
                                                       )
        Defendants.                                    )

                               STIPULATION OF DISMISSAL
       COME NOW the parties, by and through their respective counsel, and stipulate to the

dismissal of the following counts, with prejudice, pursuant to Federal Rule 41(a)(1)(A)(ii):

       (1)     All counts as to Defendant Harden only;

       (2)     Count IV (against the City of St. Louis);

       (3)     Count VII (as to all individual defendants); and

       (4)     Counts I, III, and V as to Defendant Steiger only.

This stipulation does not affect any other counts in this case, which remain pending and the subject

of Defendants’ motion for summary judgment (Doc. 108).

Dated: March 5, 2021                               Respectfully submitted,

RODERICK AND SOLANGE                               MICHAEL A. GARVIN,CITY
MACARTHUR JUSTICE CENTER                           COUNSELOR

By: /s/ Amy E. Breihan                             By: /s/ Erin K. McGowan (w/ consent)
Amy E. Breihan, #65499MO                           Erin K. McGowan #64020MO
Megan G. Crane, #71624MO                           Associate City Counselor
W. Patrick Mobley, #63636MO                        City Hall, Room 314
3115 South Grand Blvd., Suite 300                  St. Louis, MO 63103
St. Louis, MO 63118                                314.622.4594
Phone: (314) 254-8540                              FAX: 314.622.4956
Fax: (314) 254-8547                                McGowanE@stlouis-mo.gov



                                                                                                  1
Case: 4:18-cv-00389-MTS Doc. #: 119 Filed: 03/05/21 Page: 2 of 2 PageID #: 1251




amy.breihan@macarthurjustice.org        Attorney for City of St. Louis, Matthew
megan.crane@macarthurjustice.org        Boettigheimer, Steven Korte, Joseph Steiger,
pat.mobley@macarthurjustice.org         and Phil Harden

Attorneys for Plaintiff Rodney Brown




                                                                                       2
